Exhibit Consent of Independent Registered Public Accounting Firm The General Partner Essex Portfolio, L.P.: We consent to the incorporation by reference in the registration statements on FormS-3 (Nos.333-141726, 333-131276, 333-44467, and 333-108336) of Essex Portfolio, L.P. of our reports dated February 27, 2008, with respect to the consolidated balance sheets of Essex Portfolio, L.P. and subsidiaries as of December31, 2007 and 2006, and the related consolidated statements of operations, partners’ capital, and cash flows for each of the years in the three-year period ended December31, 2007, the related financial statement scheduleIII, and the effectiveness of internal control over financial reporting as of December31, 2007, which reports appear in the December31, 2007 annual report on Form10-K of Essex Portfolio, L.P. /S/KPMG LLP KPMG LLP San Francisco, California February
